DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a washing machine comprising: a tub configured to receive water; a drum made of a metal material and configured to rotate in the tub; an induction heater spaced apart from the drum and configured to heat the drum; a controller configured to control the induction heater such that a temperature of the drum falls within a preset control temperature range based on a temperature detected by at least one temperature sensor; a circuit configured to supply power to the induction heater; and a first thermostat configured to operate based on a temperature of first air between the drum and the tub and configured to open the circuit based on the temperature of the first air being equal to a first safety control temperature, the first safety control temperature corresponding to the temperature of the drum that is in a first safety temperature range.
The closest prior art of record is that of DE 102016110859 to Loeffler et al. (Loeffler).  Loeffler teaches a washing machine comprising: a tub; a drum; an induction heater; an input source; and a safety device.  Loeffler does not teach a first thermostat configured to operate based on a temperature of first air between the drum and the tub 
The advantage of the current invention over that of the prior art to Loeffler is that of the configuration of the first thermostat wherein the apparatus maybe heated 1) without water present; and 2) control the induction system to a finer degree based upon air temperature, thereby preventing overheating the system as a whole.
Since claim 1 is allowed, claims 21-34 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711